              Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RUSH MEDIA COMPANY, LLC,                       §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §        CIVIL ACTION NO. 5:20­cv­1290
                                               §
RURAL MEDIA GROUP, INC.                        §
                                               §
                      Defendant.               §

                                   ORIGINAL COMPLAINT

       Plaintiff, Rush Media Company, LLC, files this Original Complaint, and support thereof,

respectfully shows the Court as follows:

                                                   I.
                                             PARTIES

       1.      Plaintiff, Rush Media Company, LLC (“Rush Media”), is a Wisconsin limited

liability company, and its principal place of business is located in Wisconsin. For the purpose of

diversity jurisdiction, Rush Media is a citizen of Wisconsin.

       2.      Defendant, Rural Media Group, Inc. (“RMG”), is a Delaware corporation doing

business in Texas, and its principal place of business is located in Nebraska. For the purpose of

diversity jurisdiction, RMG is a citizen of Delaware and Nebraska. Rush Media requests that RMG

be served with process through its registered agent as follows: CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201-3136.

                                               II.
                                    Jurisdiction and Venue

       3.      This Court has personal jurisdiction over RMG because Rush Media’s claims arise

out of RMG’s general activities within Texas and its activities specifically directed toward Texas.




66337136v.4
              Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 2 of 7




       4.      Pursuant to 28 U.S.C. § 1332, this Court has subject matter jurisdiction over

Plaintiff’s claims because (1) the amount in controversy exceeds $75,000, and (2) Plaintiff and

Defendant are citizens of different states.

       5.      Pursuant to 28 U.S.C. § 1391, venue is proper in this district and division because

a substantial part of the events giving rise to the claims occurred therein.

                                             III.
                                     FACTUAL BACKGROUND

       6.      In early 2020, RMG agreed to pay Rush Media to provide certain event production

goods and services in connection with several rodeos to be organized by RMG and broadcast on

RMG’s network, The Cowboy Channel. Specifically, RMG agreed to pay Rush Media for goods

and services, including but not limited to the use of audio equipment, video equipment, and

equipment operator services, related to the production and broadcasting of five rodeo events in

(1) Denver, Colorado, which occurred on January 24-26, 2020 (“Denver Rodeo”); (2) San Angelo,

Texas, which occurred on February 14-15, 2020 (“San Angelo Rodeo”); (3) San Antonio, Texas,

which occurred on February 21-22, 2020 (“San Antonio Rodeo”); (4) Fort Mohave, Arizona,

which occurred February 29, 2020 (“Fort Mohave Rodeo”); and (5) Dallas, Texas, which occurred

on March 7-8, 2020 (“Dallas Rodeo”).

       7.      Rush Media performed in all material respects according to the parties’ agreement

and provided the requested goods and services associated with all five rodeo events. RMG has

since taken possession of the recordings of all five of these events and has repeatedly broadcast

them on its station, “The Cowboy Channel,” which RMG publicly boasts as reaching forty-two

million homes.

       8.      Significantly, Rush Media invoiced RMG for the Denver Rodeo, and RMG paid

the invoice in a timely manager. Similarly, Rush Media invoiced RMG for the four subsequent



66337136v.4
                Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 3 of 7




rodeos. However, RMG has failed to pay any amounts due for the work performed under the

agreement and in connection with the four subsequent rodeos.

          9.     Specifically, Rush Media invoiced RMG for the four subsequent rodeos in the total

amount of $395,577.95, which is the agreed price and is the usual, customary, and reasonable price

for such goods and services. Although Rush Media has repeatedly sent and re-sent copies of the

relevant email exchanges and invoices evidencing the agreement and amounts owed, RMG has

failed to pay any of the amount due to date.

          10.    Despite RMG’s failure to pay any amount owed for the work performed in

connection with the San Angelo Rodeo, San Antonio Rodeo, Fort Mohave Rodeo, and Dallas

Rodeo, Rush Media has paid certain of its own employees and contractors for their work on these

events in an effort to shield them from the wrongdoing of RMG and its network, The Cowboy

Channel. RMG’s actions and complete disregard of its obligations to a smaller vendor and its

employees for work performed has caused Rush Media to sustain damages.

          11.    On July 7, 2020, Rush Media sent RMG a formal demand for the amount due, but

RMG failed to pay the amount.

          12.    RMG has breached its contract with Rush Media, or alternatively, RMG has failed

to pay Rush Media for the services it received. Further, RMG owes Rush Media $395,577.95 on

its open account, plus costs and fees.

                                                 IV.
                                         CAUSES OF ACTION

Count 1 - Breach of Contract

          13.    Rush Media incorporates all of the allegations set forth above as if fully set forth

herein.




66337136v.4
                Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 4 of 7




          14.    The agreement between Rush Media and RMG is valid and enforceable because it

comports with all Texas contract formation principles. Further, Rush Media is the proper party to

bring suit for breach of contract because Rush Media is the relevant party to the contract and

performed all services pursuant to the contract.

          15.    Rush Media performed all of the services RMG requested of it under the contract

and in connection with the San Angelo Rodeo, San Antonio Rodeo, Fort Mohave Rodeo, and

Dallas Rodeo.

          16.    RMG breached the contract by failing to pay the total amount due to Rush Media

for the services it provided in connection with the San Angelo Rodeo, San Antonio Rodeo, Fort

Mohave Rodeo, and Dallas Rodeo.

          17.    As a result of RMG’s failure to pay Rush Media the amount due under the contract,

Rush Media has sustained damages in the amount of $395,577.95.

Count 2 - Quantum Meruit

          18.    Rush Media incorporates all of the allegations set forth above as it fully set forth

herein.

          19.    Rush Media provided valuable event production services and materials, including

but not limited to audio equipment, video equipment, and equipment operator services, to RMG

pursuant to RMG’s request.

          20.    Further, RMG accepted the services and materials provided by Rush Media because

the relevant rodeos were filmed and broadcast. Further, RMG had reasonable notice that Rush

Media expected compensation for the services and materials because Rush Media made repeated

requests for payment to RMG over the course of several months.




66337136v.4
                Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 5 of 7




Count 3 - Suit on Sworn Account

          21.    Rush Media incorporates all of the allegations set forth above as it fully set forth

herein.

          22.    Rush Media sold and delivered event production services and goods to RMG,

including but not limited to the use of audio equipment, video equipment, and equipment operator

services. Rush Media kept a systematic account of the services and goods it provided and delivered

to RMG.

          23.    Further, the charges on the account are just because they are the usual, customary,

and reasonable prices for those particular services. Finally, the amount due remains unpaid,

resulting in damages to Rush Media. See attached affidavit.

                                                  V.
                                         ATTORNEYS’ FEES

          24.    Pursuant to Texas Civil Practice & Remedies Code Section 38.001, Rush Media

seeks reasonable attorneys’ fees, court costs, and expenses from RMG.

                                                 VI.
                                              DAMAGES

          25.    As a result of RMG’s failure to pay the amounts due pursuant to the parties’

agreement and in connection with the San Angelo Rodeo, San Antonio Rodeo, Fort Mohave

Rodeo, and Dallas Rodeo, Rush Media has incurred the following damages:

          a.     $97,004.00 for services and materials provided for the San Angelo Rodeo;

          b.     $33,028.39 for services and materials provided for the San Antonio Rodeo;

          c.     $66,998.00 for services and materials provided for the Fort Mohave Rodeo;

          d.     $198,547.56 for services and materials provided for the Dallas Rodeo; and

          e.     In addition to the damages set forth above, Rush Media has also incurred
                 reasonable attorneys’ fees, court costs, and other expenses.



66337136v.4
              Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 6 of 7




                                                VII.
                                             PRAYER

       26.     For the foregoing reasons, Plaintiff, Rush Media Company, LLC, respectfully

requests that Defendant, Rural Media Group, Inc., be cited to appear and answer, and that on final

hearing or trial, Rush Media Company, LLC have judgment against Rural Media Group, Inc. for

damages, fees, costs, and interest, including but not limited to the following:

       a.      $97,004.00 for services and materials provided for the San Angelo Rodeo;

       b.      $33,028.39 for services and materials provided for the San Antonio Rodeo;

       c.      $66,998.00 for services and materials provided for the Fort Mohave Rodeo;

       d.      $198,547.56 for services and materials provided for the Dallas Rodeo;

       e.      Reasonable attorneys’ fees, court costs, and expenses associated with this suit and
               all applicable contingent amounts in the event of appellate action(s);

       f.      Pre-judgment and post-judgment interest at the highest legal or contractual rate
               allowed by law; and

       g.      All other and further relief to which Rush Media Company, LLC is entitled.




66337136v.4
              Case 5:20-cv-01290 Document 1 Filed 11/02/20 Page 7 of 7




DATED:         November 2, 2020                Respectfully submitted,

                                               SEYFARTH SHAW LLP

                                               By: /s/ Jesse M. Coleman
                                               Jesse M. Coleman
                                               Texas Bar No. 24072044
                                               Southern District of Texas No. 1101514
                                               Garreth A. DeVoe
                                               Texas Bar No. 24094338
                                               Southern District of Texas No. 2996466
                                               700 Milam Street, Suite 1400
                                               Houston, Texas 77002-2812
                                               Telephone: (713) 225-2300
                                               Facsimile: (713) 225-2340
                                               Email: jmcoleman@seyfarth.com
                                               Email: gdevoe@seyfarth.com
                                               Attorneys for Plaintiff,
                                               Rush Media Company, LLC

OF COUNSEL:
Jamaica P. Szeliga
District of Columbia Bar No. 492488
New York Bar No. 4139168
SEYFARTH SHAW LLP
975 F Street, NW
Washington, DC 20004
Telephone: (202) 463-2400
Facsimile: (202) 828-5393
Attorney for Plaintiff,
Rush Media Company, LLC




66337136v.4
